As filed with the Securities and Exchange Commission on December 9, 2008 Registration Nos. 2-99810 and 811-04391 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment Post-Effective Amendment No. 105 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 103 OLD MUTUAL FUNDS II (Exact name of registrant as specified in Declaration of Trust) 4643 South Ulster Street, Suite 600, Denver, Colorado80237 (Address of Principal Executive Offices) Registrants Telephone Number, Including Area Code (720) 200-7600 Julian F. Sluyters Old Mutual Capital, Inc. 4643 South Ulster Street, Suite 600, Denver, Colorado80237 (Name and Address of Agent For Service) Copies to: William H. Rheiner, Esq. and to Andra C. Ozols, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 600 Philadelphia, PA19103 Denver, CO80237 (215) 564-8082 (720) 200-7600 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Filing. It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) 2008 pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(3) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Offered: Common Stock [LOGO] OLD MUTUAL FUNDS II DECEMBER 9, 2008 PROSPECTUS As Supplemented CLASS Z AND INSTITUTIONAL CLASS Equity Funds Old Mutual Advantage Growth Fund Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Value Fund Old Mutual Columbus Circle Technology and Communications Fund Old Mutual Developing Growth Fund (formerly known as the Old Mutual Emerging Growth Fund) Old Mutual Discover Value Fund Old Mutual Focused Fund Old Mutual Growth Fund Old Mutual Heitman REIT Fund Old Mutual Large Cap Growth Fund (formerly known as the Old Mutual Large Cap Growth Concentrated Fund) Old Mutual Mid-Cap Fund Old Mutual Select Growth Fund Old Mutual Small Cap Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Fixed-Income Funds Old Mutual Barrow Hanley Core Bond Fund Old Mutual Cash Reserves Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved any Fund shares or determined whether the information contained in this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. Table of Contents INTRODUCTION FUND SUMMARIES Old Mutual Advantage Growth Fund Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Value Fund Old Mutual Columbus Circle Technology and Communications Fund Old Mutual Developing Growth Fund Old Mutual Discover Value Fund Old Mutual Focused Fund Old Mutual Growth Fund Old Mutual Heitman REIT Fund Old Mutual Large Cap Growth Fund Old Mutual Mid-Cap Fund Old Mutual Select Growth Fund Old Mutual Small Cap Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Cash Reserves Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund MORE ABOUT THE FUNDS Investment Strategies and Risks More About Investment Strategies and Risks Non-Fundamental Investment Policy Sub-Adviser Allocations Disclosure of Portfolio Holdings THE INVESTMENT ADVISER & SUB-ADVISERS The Investment Adviser The Sub-Advisers Litigation The Portfolio Managers ABOUT YOUR INVESTMENT Your Share Price Valuing Portfolio Securities Fair Value Pricing INVESTING IN THE FUNDS Policy Regarding Excessive or Short-Term Trading Choosing a Share Class Buying Shares Selling Shares General Policies Distributions and Taxes Revenue Sharing FINANCIAL HIGHLIGHTS Table of Contents - Prospectus INTRODUCTION An Introduction to Old Mutual Funds II®and this Prospectus Old Mutual Funds II® (OMF II or the Trust) offers a convenient and economical means of investing in professionally managed portfolios of securities called mutual funds.This Prospectus offers the following classes of shares of each Fund listed on the cover (each a Fund and collectively the Funds): Fund Share Classes Offered Equity Funds Old Mutual Advantage Growth Fund Institutional Class Old Mutual Analytic U.S. Long/Short Fund Class Z and Institutional Class Old Mutual Barrow Hanley Value Fund Class Z and Institutional Class Old Mutual Columbus Circle Technology and Communications Fund Class Z and Institutional Class Old Mutual Developing Growth Fund Class Z and Institutional Class Old Mutual Discover Value Fund Institutional Class Old Mutual Focused Fund Class Z and Institutional Class Old Mutual Growth Fund Class Z and Institutional Class Old Mutual Heitman REIT Fund Class Z and Institutional Class Old Mutual Large Cap Growth Fund Class Z and Institutional Class Old Mutual Mid-Cap Fund Class Z and Institutional Class Old Mutual Select Growth Fund Class Z and Institutional Class Old Mutual Small Cap Fund Class Z and Institutional Class Old Mutual Strategic Small Company Fund Class Z and Institutional Class Old Mutual TS&W Mid-Cap Value Fund Class Z and Institutional Class Old Mutual TS&W Small Cap Value Fund Class Z and Institutional Class Fixed Income Funds Old Mutual Barrow Hanley Core Bond Fund Institutional Class Old Mutual Cash Reserves Fund Class Z and Institutional Class Old Mutual Dwight High Yield Fund Institutional Class Old Mutual Dwight Intermediate Fixed Income Fund Class Z and Institutional Class Old Mutual Dwight Short Term Fixed Income Fund Class Z and Institutional Class The Trust offers two additional share classes, Class A and Class C, which are offered by separate prospectus.Shares of other retail mutual funds advised by Old Mutual Capital, Inc. (together with the Funds, Old Mutual Funds) are offered by separate prospectuses.This Prospectus contains important information you should know before investing in a Fund and if you are a shareholder in a Fund.The information is arranged into different sections for easy reading and future reference.To obtain more information about the Funds, please refer to the back cover of this Prospectus. Fund Summaries Each Fund has its own investment goal and strategies for reaching that goal.Before investing, make sure the Funds goal matches your own.A description of each Funds goal, principal investment strategies, main risks of investing, and fees and expenses are described under the Fund Summaries section of this Prospectus.Additional information about the Funds investment strategies is described in the More About the Funds section of this Prospectus. Table of Contents - Prospectus The Funds that primarily invest in equities (Equity Funds) are generally designed for long-term investors, such as those saving for retirement, or investors that want a fund that seeks to outperform the market in which it invests over the long-term.These Funds may not be suitable for investors who are pursuing a short-term investment goal, such as investing emergency reserves.These Funds also may not be suitable for investors who require regular income or stability of principal. The Funds that primarily invest in fixed income securities (Fixed Income Funds) are designed for investors who seek current income from their investments.These Funds may be suitable for investors who require greater stability of principal than equity funds or who are pursuing a short-term investment goal, such as investing emergency reserves.The Old Mutual Dwight High Yield Fund may be less suitable for investors seeking stability of principal than other Fixed Income Funds. Investment Adviser and Sub-Advisers Old Mutual Capital, Inc.(Old Mutual Capital or the Adviser) is the investment adviser for each Fund.Old Mutual Capital has retained the following sub-advisers to assist in managing the Funds: Analytic Investors, LLC (Analytic); Ashfield Capital Partners, LLC (Ashfield);
